Majesco Entertainment Company 404I-T Hadley Road S. Plainfield, New Jersey 07080 (732)225-8910 December 3, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Majesco Entertainment Company Registration Statement on Form S-3 File No. 333-207564 Ladies and Gentlemen: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Act”), Majesco Entertainment Company (the “Company”) respectfully requests that the effective date of the registration statement referred to above be accelerated so that it will become effective at 4.30 pm., Washington D.C. time, on December 7, 2015, or as soon thereafter as possible.The Company acknowledges that: 1) should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; 2) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and 3) the Company may not assertthe declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. MAJESCO ENTERTAINMENT COMPANY By: /s/ John Stetson Name: John Stetson Title: Chief Financial Officer
